RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 19a0036p.06

                     UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT



 TIMOTHY EUGENE SAMPSON,                                    ┐
                                     Plaintiff-Appellant,   │
                                                            │
                                                            >       No. 18-1900
         v.                                                 │
                                                            │
                                                            │
 CATHY M. GARRETT, Wayne County Clerk et al.,               │
                           Defendants-Appellees.            │
                                                            ┘

                           Appeal from the United States District Court
                          for the Eastern District of Michigan at Detroit.
                         No. 2:18-cv-12106—Sean F. Cox, District Judge.

                                 Decided and Filed: March 6, 2019

                     Before: NORRIS, SUTTON, and COOK, Circuit Judges.
                                    _________________

                                             LITIGANT

ON BRIEF: Timothy Eugene Sampson, Kincheloe, Michigan, pro se.
                                        _________________

                                              OPINION
                                        _________________

       SUTTON, Circuit Judge. Timothy Sampson is serving a life sentence in a Michigan
prison. He sued Wayne County, Michigan, and a host of state-court officials and private
attorneys under 42 U.S.C. § 1983, alleging they conspired to deprive him of trial transcripts,
exhibits, and other records to frustrate his constitutional right to access the court.

       The district court dismissed Sampson’s pro se complaint for failure to state a claim,
28 U.S.C. §§ 1915A, 1915(e)(2)(B), concluding first that a number of the defendants are immune
 No. 18-1900                       Sampson v. Garrett et al.                               Page 2


from suit or are not state actors, and second that Heck v. Humphrey, 512 U.S. 477 (1994), bars
his access-to-the-court claim. We review the decision with fresh eyes. Hill v. Lappin, 630 F.3d
468, 470–71 (6th Cir. 2010).

       Heck blocks a state prisoner’s § 1983 claim if its success “would necessarily imply the
invalidity of his conviction or sentence.” 512 U.S. at 487. The idea is to channel what amount
to unlawful-confinement claims to the place they belong: habeas corpus. Wilkinson v. Dotson,
544 U.S. 74, 81 (2005).

       Whether Heck applies to an access-to-the-court claim alleging state interference with a
direct criminal appeal is a new question for us. That it is a new question, however, does not
necessarily make it a hard question.      Because the right of access is “ancillary to [a lost]
underlying claim, without which a plaintiff cannot have suffered injury by being shut out of
court,” a successful access claim requires a prisoner to show that the defendants have scuttled his
pursuit of a “nonfrivolous, arguable” claim. Christopher v. Harbury, 536 U.S. 403, 415 (2002)
(quotation omitted).

       Sampson maintains that he is entitled to damages because the defendants prevented him
from using the trial transcripts and other materials in his direct—and unsuccessful—appeal. He
could prevail on that claim only if he showed that the information could make a difference in a
nonfrivolous challenge to his convictions. He could win in other words only if he implied the
invalidity of his underlying judgment. Heck bars this kind of claim.

       We are not alone in seeing it this way. See Dennis v. Costello, 189 F.3d 460 (2d Cir.
1999) (unpublished table decision) (Heck bars access-to-the-court claim concerning filing
delays); Saunders v. Bright, 281 F. App’x 83, 85 (3d Cir. 2008) (per curiam) (Heck bars access-
to-the-court claim concerning denial of trial transcripts); Spence v. Hood, 170 F. App’x 928, 930
(5th Cir. 2006) (per curiam) (Heck bars access-to-the-court claim concerning denial of trial
transcripts); Burd v. Sessler, 702 F.3d 429, 434–35 (7th Cir. 2012) (Heck bars access-to-the-court
claim concerning library access); Moore v. Wheeler, 520 F. App’x 927, 928 (11th Cir. 2013) (per
curiam) (Heck bars access-to-the-court claim concerning denial of trial record).
 No. 18-1900                         Sampson v. Garrett et al.                              Page 3


          Fuller v. Nelson, 128 F. App’x 584 (9th Cir. 2005), it’s true, went the other way. It held
that Heck does not bar an access-to-the-court claim alleging that state officials kept a prisoner
from filing an appeal. Id. at 586. As the Ninth Circuit saw it, Heck does not apply where “[t]he
remedy for the unconstitutional deprivation . . . would not be immediate release.” Id. The Ninth
Circuit gestured at Wilkinson v. Dotson, 544 U.S. 74 (2005), for that idea. Fuller, 128 F. App’x
at 586.

          That reflects a crabbed reading of Heck as well as Wilkinson. Wilkinson held that Heck
does not bar a due process challenge to state parole-eligibility procedures. 544 U.S. at 82.
While the Court noted that the prisoners were not requesting release, but rather new procedures
in mere hopes of swifter parole, it did not consider Heck inapplicable only because the claims’
success would not mean release. Id. The Court emphasized that the new parole procedures (or
even a grant of parole for that matter) would not imply the invalidity of the prisoners’ original
sentences. Id. at 83–84; see Skinner v. Switzer, 562 U.S. 521, 533–34 (2011) (explaining
Wilkinson’s two-fold rationale in holding that Heck does not bar a due process challenge to
denial of DNA testing). By contrast, a favorable judgment on Sampson’s access-to-the-court
claim would necessarily bear on the validity of his underlying judgment, because that is exactly
what he says the defendants kept him from contesting fairly. All of this may explain why the
Ninth Circuit’s unpublished decision in Fuller does not even appear to have force in the Ninth
Circuit. See Pineda v. Nev. Dep’t of Prisons, 459 F. App’x 675, 675 (9th Cir. 2011) (per curiam)
(Heck bars access-to-the-court claim concerning forced absence from pretrial evidentiary
hearing).

          That takes care of the access claim.       To the extent Sampson’s multi-dimensional
complaint alleges access claims unrelated to his criminal appeal or other claims that do not
implicate Heck, the claims do not clear the plausibility hurdle. Even a pro se prisoner must link
his allegations to material facts, Lappin, 630 F.3d at 471, and indicate what each defendant did to
violate his rights, Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008). Sampson does neither.
 No. 18-1900                      Sampson v. Garrett et al.                              Page 4


       We affirm, but order the district court to amend its judgment to dismiss without prejudice
Sampson’s access claim, see Diehl v. Nelson, 198 F.3d 244 (6th Cir. 1999) (unpublished table
decision), as well as his state-law claims, see Taylor v. First of Am. Bank-Wayne, 973 F.2d 1284,
1289 (6th Cir. 1992).